Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 1 of 52

Permanent suspension of @realDonaldTrump https://blog.twitter.com/en_us/topics/company/2020/suspension.html

1 of 3

wW Blog

Back
Company

Permanent suspension of
@realDonaldTrump

By Twitter Inc.
Friday, 8 January 2021

After close review of recent Tweets from the @realDonaldTrump account and the
context around them — specifically how they are being received and interpreted
on and off Twitter — we have permanently suspended the account due to the risk
of further incitement of violence.

In the context of horrific events this week, we made it clear on Wednesday that
additional violations of the Twitter Rules would potentiaily result in this very course
of action. Our public interest framework (https://blog.twitter.com/en_us/topics/company
/2019/worldleaders2019.html) exists fo enable the public to hear from elected officials
and world leaders directly. It is built on a principle that the people have a right to
hold power to account in the open.

However, we made it clear going back years that these accounts are not above
our rules entirely and cannot use Twitter to incite violence, among other things.

We will continue to be transparent around our policies and their enforcement.

The below is a comprehensive analysis of our policy enforcement approach in this
case.

Overview

1/9/2021, 3:25 AM
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 2 of 52

Permanent suspension of @realDonaldTrump https://blog.twitter.com/en_us/topics/company/2020/suspension.htmi

On January 8, 2021, President Donald J. Trump tweeted:

“The 75,000,000 great American Patriots who voted for me, AMERICA FIRST, and
MAKE AMERICA GREAT AGAIN, will have a GIANT VOICE long into the future.
They will not be disrespected or treated unfairly in any way, shape or formil!!”

Shortly thereafter, the President tweeted:

“To all of those who have asked, | will not be going to the Inauguration on January
20th.”

Due to the ongoing tensions in the United States, and an uptick in the global
conversation in regards fo the people who violently stormed the Capitol on
January 6, 2021, these two Tweets must be read in the context of broader events
in the country and the ways in which the President's statements can be mobilized
by different audiences, including to incite violence, as well as in the context of the
pattern of behavior from this account in recent weeks. After assessing the
language in these Tweets against our Glorification of Violence (https://help twitter.com
fen/rules-and-policies/glorification-of-violence) policy, we have determined that these
Tweets are in violation of the Glorification of Violence Policy and the user
@realDonaldTrump should be immediately permanentiy suspended from the
service.

Assessment

We assessed the two Tweets referenced above under our Glorification of Violence
policy (https: //help twitter. com/en/rules-and-policies/glorification-of-violence), which aims to
prevent the glorification of violence that could inspire others to replicate violent
acts and determined that they were highly likely to encourage and inspire people
to replicate the criminal acts that took place at the U.S. Capito! on January 6,
2021.

 

This determination is based on a number of factors, including:

2 of 3 1/9/2021, 5:25 AM
Permanent suspension of @realDonaldTrump

3 of 3

Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 3 of 52

e President Trump's statement that he will not be attending the Inauguration is
being received by a number of his supporters as further confirmation that the
election was not legitimate and is seen as him disavowing his previous claim
made via two Tweets (1 (https://twitter.com/DanScavino/status/1347103015493361664),
21 (https://twitter.com/DanScavino/status/1347103016311259136)) by his Deputy Chief of
Staff, Dan Scavino, that there would be an “orderly transition” on January
20th.

e The second Tweet may also serve as encouragement to those potentially
considering violent acts that the Inauguration would be a “safe” target, as he
will not be attending.

e The use of the words “American Patriots” to describe some of his supporters
is also being interpreted as support for those committing violent acts af the
US Capitol.

e The mention of his supporters having a “GIANT VOICE long into the future”
and that “They will not be disrespected or treated unfairly in any way, shape
or form!!!" is being interpreted as further indication that President Trump
does not plan to facilitate an “orderly transition” and instead that he plans to
continue to support, empower, and shield those who believe he won the
election.

e Plans for future armed protests have already begun proliferating on and off-
Twitter, including a proposed secondary attack on the US Capitol and state
capitol buildings on January 17, 2021.

As such, our determination is that the two Tweets above are likely to inspire others

to replicate the violent acts that took place on January 6, 2021, and that there are

multiple indicators that they are being received and understood as encouragement

to do so.

 

(https:/Avww.twitter.conv/T witter}
Twitter Inc.

https://blog.twitter.com/en_us/topics/company/2020/suspension.htm|

1/9/2021, 5:25 AM
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 4 of 52

ACLU Counsel Warns of 'Unchecked Power’ of Twitter, Facebook A fier ... https:/Avww.newsweek,com/aclu-counsel-warns-unchecked-power-twiltte...

SUBSCRIBE >

Sesh

U.S.

World
Business
Tech & Science
Culture
Newsgeek
Sports
Health

The Debate
Vantage
Weather

NEWS

ACLU Counsel Warns of 'Unchecked Power’ of Twitter,
Facebook After Trump Suspension

BY NATALIE COLAROSS! ON 1/9/21 AT 4:21 PM EST

You have 6 free articles remaining this month
Sign-up to our daily newsletter for more articles like this + access to 5 extra articles

Email address

   

uate

lof 12

1/9/2021, 8:02 PM
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 5 of 52

ACLU Counsel Warns of ‘Unchecked Power’ of Twitter, Facebook After ... https://www.newsweek.com/aclu-counsel-warns-unchecked-power-twitte...

SUBSCRIBE >

NEWS DONALD TRUMP ACLU TWITTER FACEBOOK

legislative counsel member of the American Civil Liberties Union
(ACLU) warned Friday that the suspension of President Donald
Trump's social media accounts wielded "unchecked power," by Twitter and

Facebook.

Kate Ruane, a senior legislative counsel at the ACLU said ina statement that
the decision to suspend Trump from social media could set a precedent for big

tech companies to silence less privileged voices.

You have 6 free articles remaining this month
Sign-up to our daily newsletter for more articles like this + access to 5 extra articles

   

coe

2 of 12 1/9/2921, 8:02 PM
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 6 of 52

ACLU Counsel Warns of 'Unchecked Power’ of Twitter, Facebook After ... https://www.newsweek,com/aclu-counsel-watns-unchecked-power-twitte...

SUBSCRIBE >

Replying LO Wis VU

Reaction from the current chairman of @senjudiciary:
twitter.com/LindseyGrahams... #TwitterBans Trump

Lindsey Graham @2 @LindseyGrahamSC

Twitter may ban me for this but | willingly accept that fate:
_ Your decision to permanently ban President Trump is a
serious mistake.

The Ayatollah can tweet, but Trump can’t. Says a lot about
. the people who run Twitter.

Steve Herman {3
@WIVOA

Reaction from @ACLU Senior Legislative Counsel Kate
Ruane on the permanent suspension by #Twitter of
@realDonaldTrump.

6:30 PM - Jan 8, 2021 G)

@ 62 © 46 people are Tweeting about this

"Eor months, President Trump has been using social media platforms to seed
doubt about the results of the election and to undermine the will of voters. We
understand the desire to permanently suspend him now, but it should concern
everyone when companies like Facebook and Twitter wield the unchecked
power to remove people from platforms that have become indispensable for the
speech of billions — especially when political realities make those decisions

easier," the statement read. __

You have 6 free articles remaining this month
Sign-up to our daily newsletter for more articles like this + access to 5 extra articles

 

3 of 12 1/9/2021, 8:02 PM
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 7 of 52

ACLU Counsel Warns of ‘Unchecked Power’ of Twitter, Facebook After... https://www.newsweek.com/aclu-counsel-watns-unchecked-power-twitte...

SUBSCRIBE >
nope tnat nese Companies Wilt apply their rules transparently to everyone.

 

The ACLU warned Friday that permanently banning Trump from social media wields “unchecked power" by big tech
companies. Here, the suspended Twitter account of U.S. President Donald Trump appears on an iPhone screen on
January 08, 2021 in San Anselmo, California.

GETTY

The ACLU isn't the only voice in the legal community citing concern over the

move to suspend Trump.

"| want a wide range of ideas, even those | loathe, to be heard, and | think

: . ta - ee ee ee ee ee EE ee

You have 6 free articles remaining this month
Sign-up to our daily newsletter for more articles like this + access to 5 extra articles

 

4 of 12 1/9/2021, 8:02 PM
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 8 of 52

ACLU Counsel Warns of ‘Unchecked Power’ of Twitter, F acebook After ... https://www.newsweek.com/aclu-counsel-warns-unchecked-power-twitte...

SUBSCRIBE >

363K

Do you do ill-advised things when you are caught up in
the moment?

C) Yes
C) No
C) I don't know

Powered by

On Friday, Twitter announced that Trump would be permanently suspended

from its platform “due to the risk of further incitement of violence."

The social media site placed a temporary ban on Trump's account Wednesday
after a mob of his supporters stormed the U.S. Capitol, leaving five people

dead—including a police officer—and many more injured.

After he regained access to his account, Trump wrote a tweet in which he called
his supporters "American patriots,” who will have "a GIANT VOICE long into the
future.” In a separate message, he said that he would not be attending

President-elect Joe Biden's inauguration.

In response, Twitter said: "After close review of recent Tweets from the
@realDonaldTrump account and the context around them — specifically how
they are being received and interpreted on and off Twitter — we have

permanently suspended the account due to the risk of further incitement of

You have 6 free articles remaining this month
Sign-up to our daily newsletter for more articles like this + access to 5 extra articles

 

5 of 12 1/9/2021, 8:02 PM
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 9 of 52

ACLU Counsel Warns of ‘Unchecked Power' of Twitter, Facebook After... https://www.newsweek.com/aclu-counsel-warns- -unchecked-power-twitte...

SUBSCRIBE >

guring tmis penod are simply Too great, Facepook ULY Wark ZucKEerperg sala

in a statement on Thursday.

"Therefore, we are extending the block we have placed on his Facebook and
Instagram accounts indefinitely and for at least the next two weeks until the

peaceful transition of power is complete."

On Friday, Trump condemned the tech companies for silencing him and said he

will "look at the possibilities of building out our own platform in the near future."

Newsweek reached out the ACLU for additional comment, but did not hear pack

in time for publication.

READ MORE

@ Trump May Have Encouraged ‘Violent Acts’ at Biden's Inauguration: Twitter

© These Are the Social Media Accounts Banned Since the Capitol Riot

® What President Trump Has Said About His Twitter Account Ban

e Donald Trump Subverts Twitter Ban via @POTUS Account and Gets Deleted Again

REQUEST REPRINT & LICENSING, SUBMIT CORRECTION OR VIEW EDITORIAL GUIDELINES

Popular in the Community

You have 6 free articles remaining this month
Sign-up to our daily newsletter for more articles like this + access to 5 extra articles

 

6 of 12 1/9/2021, 8:02 PM
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 10 of 52

ACLU Counsel Warns of 'Unchecked Power’ of Twitter, Facebook After ... https://www.newsweek.com/aclu-counsel-warns-unchecked-power-twilte...

SUBSCRIBE >

Conversation 47 comments
Start a discussion, not a fire. Post with kindness. Read our guidelines here.

Your Username f\ Login

Your Username
What do you think?

Sort by Best ~

Guess what?
5 hours ago

SUBSCRIBE NOW >

You have 6 free articles remaining this month
Sign-up to our daily newsletter for more articles like this + access to 5 extra articles

 

7 of 12 1/9/2021, 8:02 PM
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 11 of 52

ACLU Counsel Warns of ‘Unchecked Power’ of Twitter, Facebook After ... https://www.newsweek,com/aclu-counsel-warns-unchecked-power-twitte...

SUBSCRIBE >

Snow 3 more repies “w
leaventhall

3 hours ago

I think it is fair to call anything new into question and continuously monitor it as it develops. And how
we disseminate information and misinformation in this age is going to become a fundamental element
of our future society. Just now we don't have a proper right and wrong for anonymous information
flow. They're aren't enough mothers to hover over us online and scold us when say something we
shouldn't say in public. But we will find a way. As long as Twitter can defend their actions based on
established standards | don't think the ACLU will get that far. Twitter is a private company. Even if they
were a newspaper they would have editorial control. Ask Facebook about Tik Tok. There will always be
the next platform and if you don't like twitter, you might be the one who makes it.

Reply 5 4F

Show 1 more replies v

Tim Berton

1 hour ago

Trump should have been banned years ago for violating the Twitter terms of service. A lot of Trump's
Twitter speech is not protected speech, including defamation, incitement to commit illegal acts and
false advertising.

President Trump can pick up the phone and get a national TV audience on Fox News at any time of the
day or call a press conference any time he wants. His free speech isn't impacted.
Reply (95 47

Show 1 more repiles v

OliveBowtie

3 hours ago

This is tough. | live ina household where | am outnumbered 3 to 1 politically, (being the one that did
not back Trump full-throatedly and without reservation). {don't use FB or TW, so jam Bull-hockey
deficient, but | did look in on a new (and notorious) site called Parter. Not for decent people, to be
sure,

You have 6 free articles remaining this month
Sign-up to our daily newsletter for more articles like this + access to 5 extra articles

 

8 of 12 1/9/2021, 8:02 PM
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 12 of 52

ACLU Counsel Warns of ‘Unchecked Power’ of Twitter, Facebook After ... https://www.newsweek.com/aclu-counsel-wams-unchecked-power-twitte...

SUBSCRIBE >

Nope, this is the biggest non-issue. Twitter is a private social media platform, and can ban whoever they
want, according to their terms of service. No 1st Amendment applies. The President can appeal the ban,
sure. Good luck with that. Also, there's no Constitutional right to access to social media.

PS, if the President wants to communicate with the People, he has the briefing room not too far from
the Oval Office.

Reply 5 4/4

Show 2 more replies v

cPWw
2 hours ago

These are businesses - private companies, if you will. They are not obligated to keep any accounts that
violate THEIR terms of use. Twitter and FB perfectly correct in blocking trump, in order to save our
country and in fact, the world.

Reply ay 4 SP2

BrunoBender
1 hour ago

This is their effort to maintain Section 230... They know Biden is interested in doing away with their
protection... It just might work... | never did understand Trump's efforts to do away with Section 230...
if any of these social media entities didn't have protection, Trump would've been off Twitter a long time
ago...

Reply dy 2 4?

Show 1 more replies v

Edokan

Free speech in your house and community is not affected by your Twitter status, therefore first
THE DEBE fdment rights aren't affected by Twitter's decisions.

yy 1 OP . .
Democrats and Liberals Must Get Back To Economic Basics

 
 
   

SUBSCRIBE NOW >

You have 6 free articles remaining this month
Sign-up to our daily newsletter for more articles like this + access to 5 extra articles

__FREESIGNUP>

9 of 12 1/9/2021, 8:02 PM
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 13 of 52

ACLU Counsel Warns of Unchecked Power’ of Twitter, Facebook After ... hitps:/Avww.newsweek.com/aclu-counsel-warns-unchecked-power-twitte...

SUBSCRIBE >

--Luckyst
ip, houlsThis Week's Insurrection in D.C. an Opportunity for American Renewal?

Pin BY RABBEPR: KBKELAMMt decision. If someone is simply using this massive bullhorn to destroy our

 
 
 
 

no ong Need fe Havin seas crue Ch Pe Syren Mere threats and conjecture doesn’t

° owntda pan EAINever Mr Trump led his troops to war against our elected officials. He could repeat
Fs action as he is becoming increasingly unhinged and his supporters are in the same boat. No one

— es

wants to seé more blood Snead,
lf Trump Cares About the Movement He Helped Build, He Should Now Go Away

Se SOSH HAMMER

    

The Outrageous Lie of a std
BY MICHAEL MEDVED =~

i Gpentyel Terms | Privacy | Feedback

 

After Trump Mob, Revisionist History will Only Drive us Apart
BY JASON RANTZ

 

Bending the Line of Progress

BY DUNCAN HOSIE

Why is the Taliban Murdering Journalists—Even as it's Trying to Rebrand?
BY TANYA GOUDSOUZIAN

 

START YOUR DAY WITH OUR
TOP 5 ARTICLES

Email address

You have 6 free articles remaining this month
Sign-up to our daily newsletter for more articles like this + access to 5 extra articles

   

 

10 of 12 1/9/2021, 8:02 PM
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 14 of 52

ACLU Counsel Warns of Unchecked Power' of Twitter, Facebook After ... htips://www.newsweek.com/aclu-counsel-warns-unchecked-power-twitte...

SUBSCRIBE >

Comments posted on Newsweek
this week

 

CHOOSE YOUR SUBSCRIPTION

PREMIUM

Newsweek magazine delivered to your deor
Unlimited access to Newsweek.com

Ad free Newsweek.com experience

iOS and Android app access

Personalized daily newsletter

 

You have 6 free articles remaining this month
Sign-up to our daily newsletter for more articles like this + access to 5 extra articles

 

lt of 12 1/9/2021, 8:02 PM
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 15 of 52

ACLU Counsel Warns of ‘Unchecked Power' of Twitter, Facebook After ... https://www.newsweek.com/aclu-counsel-warns-unchecked-power-twitte...

SUBSCRIBE >

(OS and Android app access
Personalized daily newsletter

 

NEWSLETTER

THE STARTING 5

See why nearly a quarter of a million subscribers begin their day with the Starting 5.

Email address

   

Newsweek.

© 2021 NEWSWEEK DIGITAL LLC

Ei v & t in

Editions: U.S. Edition aX Pakistan Polska Romania
AboutUs Corrections ContactUs Editorial Guidelines Advertise Copyright Terms & Conditions

You have 6 free articles remaining this month
Sign-up to our daily newsletter for more articles like this + access to 5 extra articles

 

12 of 12 1/9/2021, 8:02 PM
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 16 of 52

Twitter Bans Trump, Removes Tweet by Iran’s Khamenei on Same Day... https://www.voanews.con/silicon-valley-technology/twitter-bans-trump...

Silicon Valley & Technology

Twitter Bans Trump,
Removes Tweet by Iran's
Khamenei on Same Day,
Sparking ‘Double Stan ards’
Backlas

By Michael Lipin
January 09, 2021 01.45 AM

@realDonaidTrump

Account suspended

Twitter suspends accounts which violate the Twiller Rakes

 
   
 

Foe oo 2
Piepd Fallayve |
‘ eS . ”

nN
Khamenei. ir yaa

WASHINGTON - U.S. tech giant Twitter took sharply different actions against
the leaders of the U.S. and Iran on Friday, permanently banning President
Donald Trump's personal account while removing one tweet from Ayatollah Ali

Khamenei’s apparent English account and suspending new posts on it.

The greater severity of Twitter's action against the @realdonaldtrump
account, compared with the social media company’s treatment of Khamenei,
prompted both critics and supporters of the U.S. president to post dozens of
Twitter messages accusing the platform of double standards.

Many of Twitter's critics said the @Khamenei_IR account, which is not
Twitter-verified but regularly shares his statements, has a history of posting
comments against Israel, his regional enemy, that they view as more severe
incitement to violence than recent Trump tweets deemed by the platform to

violate its glorification of violence policy.

1 of 7 1/9/2021, 6:35 PM
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 17 of 52

Twitter Bans Trump, Removes Tweet by Iran’s Khamenei on Same Day,... https://www.voanews.com/silicon-valley-technology/twitter-bans-trump...

2of7

The chairman of the U.S. Federal Communications Commission, Ajit Pal,
tweeted screenshots of some of Khamenei’s most strongly worded anti-Israel
posts in May, saying he believed they raise a “serious” question about potential

glorification of violence.

Ajit Pai £2 ©
@AjitPaiFCC

Serious question for @Twitter: Do these tweets from Supreme
| eader of lran @khamenei_ir violate "Twitter Rules about
glorifying violence"?

6:59 AM : May 29, 2020 @

©) 31.9K © 17.6K people are Tweeting about this

In a Friday message to VOA Persian, Jason Brodsky, policy director of U.S.
advocacy group United Against Nuclear Iran, said: “Twitter accounts of
Khamenei, other autocrats and their representatives include deeply hateful
and dangerous content that incites violence against groups. We've seen
Khamenei’s call for the elimination of Israel, which is incitement. So if Twitter

has a policy against incitement of violence, it needs to be applied uniformly.’

A Twitter spokesperson responded to the accusations of double standards in

enforcing incitement prohibitions by telling VOA Persian that the platform has

1/9/2021, 6:35 PM
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 18 of 52

Twitter Bans Trump, Removes Tweet by Iran’s Khamenei on Same Day,... https://www.voanews.convsilicon-valley-technology/twitter-bans-trump...

taken enforcement action against world leaders prior to Friday.

The spokesperson said Twitter focused its Friday actions on what he called

the “harm presented by [Trump's personal] account specifically,’ and shared a
link to Twitter’s statement explaining why it believes Trump's last tweets have
the potential to incite further violence following Wednesday's storming of the

U.S. Capitol complex by some of his supporters.

Asked what Twitter is doing to demonstrate that it is treating world leaders
consistently, the spokesperson said the company's policy of displaying a
“sovernment account” label for users affiliated with the five permanent
member states of the U.N. Security Council will soon be expanded to include
similar labeling for the officials of other nations. No further details were

provided.

Twitter's action against the Khamenei account came hours before its banning

of Trump.

The Khamenei account had posted a Friday tweet in which the Iranian
supreme leader called coronavirus vaccines produced by the US., Britain and
France “completely untrustworthy” and accused the Western powers of trying

to “contaminate” other nations by offering to send them the vaccines.

30f7 1/9/2021, 6:35 PM
Case 5:21-cv-
5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 19 of 52

Twiiter Bans Trump, Removes Tweet by Iran’s Khamenei on Same Day,... https:/ Awww.voanews.com/ silicon-valley-technology/twitter-bans-trump...

 

Masih Alinejad = ©
@AlinejadMasih

i call on @Jack to suspend @khamenetir account for
spreading dangerous lies about COVID-19. He has banned
lranians from @ Twitter but spreads lies on the same platform
about vaccines. His posts MUST have a warning label, at least.

Please retweet this.

6:54 AM - Jan 8, 2021 @
16K 'y See the latest COVID-19 information on Twitter
The Khamenei tweet prompted franian activists such as VOA Persian TV show

host Masih Alinejad to urge Twitter to suspend his account for spreading

misinformation about the vaccines. Twitter removed the tweet from public

view after several hours.

1/9/2021, 6:35 |

 
Case 5:21-cv-
21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 20 of 52

‘Twitter Bans Trump, Removes Tweet by Iran’s Khamenei on Same Day... https: /www.voanews.com/slicon-valley-technotogy twitter pans SUAP-~

Twitter's spokesperson told VOA the offending tweet violated the platform's
misleading information policy and the @Khamenei_IR owner would have to

delete the post before regaining access to the account.

It was the first time since February 2019 that Twitter had acted against the

Iranian supreme leader's main English account.

That month, the @Khamenei_IR account posted a tweet endorsing a 1989
fatwa by his predecessor Ayatollah Ruhollah Khomeini, who had condemned
British author Salman Rushdie to death for writing a book that the ruling

cleric deemed insulting to Islam, The Satanic Verses.

.

Shayan Sardarizadeh
@Shayan86

a

just a reminder that not only did Twitter remove this tweet by
lran's supreme leader Ayatollah Khamenei for "threat of
violence or physical harm* against Salman Rushdie last year,
they also locked him out of his account for 24 hours until his

- account deleted the tweet.

8.01 AM - Oct 28, 2020 @

QO 45 © 17 people are Tweeting about this

1/9/2021, 6:35

 
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 21 of 52

Twitter Bans Trump, Removes Tweet by tran’s Khamenei on Same Day,... https://www.voanews.convsilicon-valley technology twitter bans [rump

 

Twitter said the tweet about Rushdie constituted a threat of violence,
removed it from public view and locked the @Khamenei_IR account for a day

until the account owner deleted the post.

In a Friday tweet, BBC Middle East correspondent Nafiseh Kohnavard said
Twitter’s decisions to keep the Khamenei account visible and ban Trump have

confounded many Iranians.

 

Nafiseh Kohnavard ©?
@nafisehkBBC

Many Iranians users are asking Twitter how it closed down

_ Mr. Trump's account but Iran supreme leader Mr. Khamenet's
account is still active especially when Twitter is banned inside
Iran and it's needed VPN.

5:13 PM - Jan 8, 2021 @
© 210 © 55 people are Tweeting about this
She said Twitter's moves were especially perplexing to Iranians who resent

Khamenei for blocking Twitter inside tran and forcing them to access it via

virtual private networks.

The Trump administration bas denounced Iran’s bans on Western social media
platforms as suppression of legitimate forms of communication. Speaking in
92018, a State Department spokeswoman said: “When a nation clamps down on

social media, we ask the question, ‘What are you afraid of?”

This article originated in VOA's Persian Service.

1/9/2021, 6:35 P!
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 22 of 52

Twitter Bans Trump, Removes ‘Tweet by Iran’s Khamenei on Same Day,... hitps://www.voanews.con/silicon-valley-technology/twitter-bans-trump....

By

Michael Lipin

A multimedia journalist with 20 years of experience as a writer,

reporter, copy editor and producer/host of TV & radio shows,

 

Michael Lipin covers foreign policy and international affairs for

VOA broadcast and digital platforms. Based in Washington, he is on
regular assignments in Israel, where he interviews current and
former senior political and military figures about Israel-Iran
tensions, and where he covered Israel's April 2019 Knesset election
and the visits of U.S. President Donald Trump and Vice President
Mike Pence to Jerusalem, Israel's U.S.-recognized capital, in 2017
and 2018, From October 2015 to September 2016, Lipin was the co-
host for VOA English weekly live TV program “Hashtag VOA,;
featuring panel discussions on domestic and international issues
trending on social media. Prior to VOA, he worked for TV and radio
networks in Hong Kong, including CNN International. Lipin holds a
master’s degree in politics, philosophy and economics from Oxford

University. Follow him on Twitter and Facebook.

wy Off

7 of 7 1/9/2021, 6:35 PM
Case 5:21-cv-
e 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 23 of 52

Twitter hides Iran tyatoliah's tweet on vaccine conspiracy after permanent... https:// arww.dailymail.co.uk/news/ article-912975 L/Twitter-hides-Iran-lya...

 

Saturday, Jan 3th 2021 7PM 44°F = 10PM 42°F 5-Day Forecast

Mail Online

‘Home News U.S. | Sport | TV&Showbiz | Australia | Femail | Health | Science | Money | Video | Travel | DailyMallTV | Discounts

| Lateat Headlines Covid-19 Royal Family Crime Boris Johnson Prince Harry Meghan Markle World News Headlines Most read Login ;

Whv is Iran's Avatollah allowed to KEEP (mane Own enter your search

ADVERTISEMENT

     

» fran's Supreme Leader Ayatollah Ali Khamenei, who has the
matters, stiil has access to the account and has since tweet

» ‘It's not unlikely they would want to contaminate other natic
reference to the vaccines in the U.S. and the U.K.

» The tweet also said the vaccines from France ‘aren't trustwo

« Khamenei on Friday announced a ban on importing vaccine
States and Britain

+ Twitter announced Friday evening that it was officially banning Trump from the
platform after he incited a mob of supporters to descend on the Capitol

« The ban was met with calls from iranian activists and Trump supporters to have
Khamenei's account also removed

e Twitter was under fire last year after they claimed tweets made by Khamenei last
year about genocide in Israel were political speech

« Rasies questions as to why certain leaders such as Venezuelan president Nicolas
Maduro and Saudi Arabia's King Salman bin Abdulaziz Al Saud are still active

: : oe vw me ADVERTISEMENT

By MATTHEW WRIGHT FOR DAILYMAIL.COM

PUBLISHED: 15:27 EST, 9 January 2021 | UPDATED: 20:52 EST, 9 January 2021 Daily Mail 499

3 NEW Top
792 view ) @oaiyMal sme

Follow Share
@dailymailuk

Twitter has removed a COVID-19 conspiracy theory posted by Iran's Supreme Leader

1/9/2021, 6:40

 
Ca :21-cv-
se 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 24 of 52

Twitter hides Iran Iyatollah's tweet on vaccine conspiracy after permanent...

htips://ww

Ayatollah Ali Khamenei calling the vaccines imported from the U.S, or U.K

‘completely untrustworthy.’

Khamenei, who has the final say on all state matters, still has access to the account
of Twitter critics demanding he be suspended

and has since tweeted - to the ire

since the platform banned U.S. Prasident Donald Trump from their services.

ut's not unlikely they would want to

reference to the two countries, CBS News reports. It also said the vaccines

France ‘aren't trustworthy.’

It raises questions as to why certain leaders such as Venezuelan president
Maduro and Saudi Arabla's King Salman bin Abdulaziz Al Saud all still have access to

their accounts.

Khamenei in the past as even called for genocide in Israel through the

Zionists’, but is allowed to remain on the platform.

03 Simpson, white nationalist Richard Spencer, and known anti-Semite

Farrahkan are also still allowed to freely tweet.

   
 
 
 

i] AY-COLLECTIONSIPA/REX

Iran's Supreme Leader Ayatollah Ali Khamenei,
has accass to the account and has since tweeted

 
 

A tweet on Khamenei’s Farsi-language account Is still up and expresses similar

sentiments.

Khamenei on Friday announced a ban on importing vaccines fro

and Britain.

The Red Crescent in Iran said it will not import the maasive stash 0
had planned to donate to the country.

vaccine that benefactors from America

iran's leader has given the green light on imports of the vaccine fra

abroad.

who has the final say on all st

contaminate other nations,’ the tweet said in
from

‘elimi

Loui

m the United States

Nicolas

ate matters, still

f the Pfizer

m ‘safe places

w.dailymail.co.uk/news/article-912975 1/Twitter-hides-lran-lya...

DON'T MISS

> scarlett Moffatt's
mother Betty ‘took tens
of thousands of pounds
from her daughter's
account to fund her out
of contra gambling
habit’

b Vogue Wiliams
defends decision to fly
to St Barts with her
family as she assures
fans she ‘HASN'T
broken any rules’ to go
on trip which had been
‘hooked since last yeat*

> TALK OF THE TOWN:
Harry Styles launches
Wagatha Christie-style
operation to trap love
secrets Spy

nation of

Ss

} The Masked Singer:
Martine MeCutcheon
reveated to be Swan
after Jonathan Ross
correctly guessed her
identity... with star
sharing surprising story
about Donaid Trump

  
  
 
  
  
  
  
  
   
 
    
  

> Christine Lampard is
PREGNANT! Presenter,
44, announces sha's

expecting her second
child with husband
Frank, 41,... two years
after the birth of their
daughter Patricla

> Ready for a new year
reset? How THIS welght *
loss programme could
help you shed the
pounds fora healthy
2021 (PLUS, meet the
women who have
already reached their
goats!)

AD FEATURE

> fs Katle Price making
ANOTHER mansion
mucky? Model's rental
property is seen strewn
with rubbish from an
overffowing skip while
her famed filthy abode
stays in disrepalt

> Jason Sudeikis and
Olivia Wilde ‘were very
much together In the
fall it's claimed... amid
reports actress filming
with Harry Styles
triggered the split

} Chloe Madeley says
she has ‘no shame’ after
her mother Judy's dress
slipped down while on
stage at the NTAs

+99

NEW
ARTICLES

} The Masked Singer |
UK: Jonathan Ross is
convinced that Sausage
is Shorldan Smith after

1/9/2021, 6:40 1]

 
Twitter hides Iran fyatollab’s tweet on vaccine conspiracy after permanent...

Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 25 of 52

  
     

he incited a mob of supporters to descend on the Capitot

Trump continues fraud claims as he tells supporters to go home

   
   

<x Pp >i ¢)

0:00 / 4:09

Twitter announced Friday evening that it was officially banning Trump from the
platform after he incited a mab of supporters to descend on the Gapitol and wreak
havoc,

‘After close review of recent Tweets from the @realDonaldTrump account and the

context around them we have permanently suspended the account due to the risk of

further incitement of violence,’ Twitter said Friday.

‘’In the context of horrific events this week, we made it clear on Wednesday that
additional violations of the Twitter Rules would potentially result in this very course
of action.

‘Our public interest framework exists to enable the public to hear from elected
officials and world leaders directly. It is built on a principle that the people have a
right to hold power to account in the open.

‘However, we made it clear going back years that these accounts are not above our
rules and cannot use Twitter to incite violence. We will continue to be transparent
around our policies and their enforcement.’

Twitter announced Friday evening that it was officially banning Trump from the platform after

he ‘CRACKS' cryptic
‘Legally Blonde ciue'

> Laura Whitmore
reveals Chris Ramsey
and his wife Rosie
helped ‘save her
relationship’ with
husband lain Stirling

ADVERTISEMENT

> ‘It was heartbreaking
but Intimate’: Dame
Barbara Windsor's
husband Scott Mitchel
says his late wife's
funeral was a ‘fovely
send-off

> DO!'s Vanessa Bauer
‘doubts’ she's
rasponsible for break-
ups of previous dance
partners... after parter
Joe-Warren Pkant split
from ex-girlfriend

> Mollle King flashes her

huge diamond ring as
she arrives for work at
Radio One... after
announcing she is

engaged to flancé Stuart

Broad

> Mrs Brown's Boys
REMOVED from TV
schedules in place of
Michaet Mecintyre's The
Wheel... ag Arsenal vs
Newcastle maich goes
into extra time

ttps://www.dailymail.co.uk/news/article-912975 LTwitter-hides-lran-lya...

 

  
 
  

l +99 i
5 gates Top

Share a

.

1/9/2021, 6:40 P

 
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 26 of 52

Twitter hides iran Lyatollah's tweet on vaccine conspiracy after permanent... hitps://www.dailymail.co.uk/news/article-912975 \/Twitter-hides-[ran-lya...

The ban was met with calls from !ranian
activists and Trump supporters to have
Khameneil's account also removed.

U.S. Sen. Marco Rubio warned censoring
Twitter could have dire consequences.

‘Even thase who oppose Trump should
see the danger of having a small &
unelected group with the power to
silence & erase anyone. And their actions
will only stoke new grievances that wili
end up fueling the very thing they claim
to be trying to prevent,' the Repubiican
tweeted on Saturday.

Sen. Rick Scott added that the social
network allows dictators of the wold to
tweet -so the president should not be
offered less tham them.

‘Twitter has now permanently banned

President Trump's account. Meanwhile

they allow the Chinese to openly brag

about genocide and the Ayatollah to talk

about wiping Israel off the face of the

---- How can they defend this? Their attacks on conservatives are shameful,’ Scott
ted.

Khamenei on Friday announced a ban on
importing vaccines from the United States
and Britain

ure commits genocide, but is allowed to use Twitter to spread propaganda with
percussion. Shameful.’ ADVERTISEMENT

iey Graham added that he thought the ban was ‘a mistake’ and called for
Congress to repeal Section 230.

‘Ayatollah can tweet, but Trump can't. Says a fot about the people who run Twitter,’
he wrote.

‘Now it's time for @Twitter to remove the man who has banned 83 million Iranians
from Twitter, bans US & European coronavirus vaccines and ordered the crackdown
that killed 1,500 protesters,’ declared Iranian journalist and activist Masih Alinejad.
‘Remove @Khamenei_fa now.’

SHARE THIS
ARTICLE

 

QAnon ‘Shaman’ in horn
costume and stay-at-
home dad, 36,...

‘Ladies and gentleman,
we got him!’: Democrat
Squad member...

  

 

 

> David and Victoria
Beckham's candid
snaps evoke images af
a cosy Cotswold
Christmas - but were
actually over 4,000
mites away in Florida

>" can't wait for my wife
to turn into CaroF:
Danny Dyer says he
thinks he's ‘more in
love’ with his mother-in-
law than his WIFE
Joanne Mas

 

alpen

b Thanks for being a
legend’: Peter Andre
gushes over his doctor “%
wife Emily as he praises
her for being ‘great’
amid his coronavirus
battle

  
  
 

> Love istand's Amber
Gill ‘set to releasa a
collection of steamy
stories with Mills &
Boon and already has
toads of Ideas from her
dating past’

» Meg Ryan flashes a
ring on her engagement
finger as she cuts 4
casual chic fook in
black for lunch in Santa
Monica

to her onfoff filmmaker
boyfriend Ron Carlson =f
while the pair await their
coffee order in Los
Angeles

+99
ARtiOLes To P
Share

1/9/2021, 6:40 Pl

 
5 of 44

y

Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 27 of 52

‘Twitter hides Iran Iyatollah's tweet on vaccine conspiracy after permanent... https://www.dailymail.co.uk/news/article-9 12975 l/Twitter-hides-lran-lya...

 

Lindsey Graham © azo

QlindsayGrsharsse

 
 

Twitter may ban me for this but | willingly accept that
fate: Your decision to permanently ban President Trump
is a serious mistake.

The Ayatollah can tweet, but Trump can’t. Says a lot
about the peaple who run Twitter.

 

 

 

  

 

 

 
 
 

+7
Sth PM. dan & 2027. Twettac for Phone
Lindsey Graham £2 ope
SlindseyGrabarsc
Replying fa Pinder S-esharise
It is now time for Congress to repeal Section 230 and
put Big Tech on the same legal footing as every other
company in America. Legal accountability.
8:15 5M. Jan 3 M21. Twitter for Prone
Lindsey Graham “3 asa

@LindseyGrabamsc

ADVERTISEMENT
haings to

“SlondgeutGrahanrs

vig Tech are the only companies in America that
virtually have absolute immunity from being sued for
their actions, and it’s only because Congress gave them
that protection.

SS PM. dan & 202) . Teittar for Prone

 

 

 

 

, Lindsey Graham i
PLlinciseyGrahanvac

 

Replying to DlindseGeabaniac

I'm more determined than ever to strip Section 230
protections from Big Tech (Twitter) that let them be
immune from lawsuits.

S15 Pht. Jan & 2025 . Twitter for Phone

 

> Heavily pregnant
Charlotte Dawson
admits she's 'really
struggling’ as her due
date nears... after
flaunting her ‘huge’
naked bump ina grey
tracksuit

   
    

> Harcy Redknapp
reveals desire to be cast =
in EastEnders as Mick =,
Carter's sidekick... and
admits he has even ,
written his own SCRIPT

> Alossandra Ambrosio
continues ber idyllic
Brazilian getaway In an
enticing yellow-orange
bikini as she frolics in
the surf ata
Florianopolis beach

> Heidi Klum's daughter
Leni, 16, gets real about
her struggles with acne =f
as she reveals her 'tad
skin’ on Instagram
‘This too shall pass’

> Ben Affleck rocks a
casual hoodie and
T-shirt a3 he catches up
with his daughter 4
Seraphina on moming
strolk t
7

Share

TALK OF THE TOWN: = §
Pixie Galdof's shock at 3

finding Bros tickets in { F

 

1/9/2021, 6:40 PM
‘Twitter hides Iran Iyatollah’s tweet on vaccine conspiracy after permanent...

a

6 of 44

Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 28 of 52

 

 

Py Masih Alinejad | oes
¥ @Ainejadhaasibs

Now it’s time for @Twitter to remove the man who has
banned 83 million Iranians from Twitter, bans US &
European coronavirus vaccines and ordered the
crackdown that killed 1,500 protesters. Remove
@Khamenelfa now

   
 
 

‘J. Trump ©
Prunny
88.7M Followers

Khamenei.ir

@khamenet_ir

News, messages, and statem

Imam Sayyid Ali Khamenei, ira -

Leader-—- ES: aes, KhamencitCount suspended
CPACE YT “af ; «feo VY ae . .

a " “un ners FA: faihag “uspends accounts that violate the
diag PAINerNl Twitter Rules.

SO PM Jan @, 2021 - Tedtier for iPhone 47

 

it's time for @Twitter to remove the man who has banned 83 millienésanians:from Twitter,
US & European coronavirus vaccines and ordered the crackdown that killed 1,500
sters,' declared Iranian journalist and activist Masih Alinejad. 'Remove @Khamenei_fa

wee

 

 

 

Masih Alinejad | oat
@Alineiad Masih

 

Replying to @Alingiadhasih

2-Today, @khamenei_ir posted misinformation about
coronavirus vaccine and his tweet was swiftly removed
after me and many activists flagged it. Alas,
gkhamenelir continues spreading the same anti-
vaccine propaganda in his Persian account.

@ Khamenei_fa

{dan &, 2024 - Twitter Web App +7

 

 

https://www.dailymail.co.uk/news/article-912975 L/Twitter-hides-Iran-lya...

her late mother Paula
Yates's pockets

> ‘He's only up the street
but | have to get tested’:
Liem Payne details the
‘complications’ of co-
parenting son Bear, 3,
with ex Cheryl ina
pandemic in rare insigh'
into thelr arrangement

 

>-He sees his future
there’: Kanye West ‘is
considering moving to
London after his
imminent divorce from
Kim Kardashian has
been finalised’

Everything seares me,
my anxiety is through
the roof’: Eva Longoria
has spoken about her
intense desire to 'do
something’ worthwhile

> Madonna ‘is thinking
about casting Florence
Pugh to play her’ in
hotly-anticipated biopic
as she continues her
search for the ‘perfect
lead star

 

ADVERTISEMENT
+99
> Melanie Griffith covers NEW Top
up in all black as she ARTICLES
catches some fresh air
with a walk through
Beverly Hills Share
ee

1/9/2021, 6:40 PM
7 of 44

Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 29 of 52

‘Twitter hides Iran Iyatollah's tweet on vaccine conspiracy after permanent... https://www.daily mail.co.uk/news/article-9 12975 1/Twitter-hides-lran-Lya...

 

Py Masih Alinejad | { ace
4 @aAlinejacdasih

4

Replying lo Ganga Mesth

3-You've suspended the account of @realDonaldTrump,
but you've not suspended the account of @khamenei._ir
, who used the @Twitter platform to issue death
threats. He's imprisoned various twitter activists while
banning Iranians from freely accessing Twitter. Why?

 

 

8:54 PM. Jan 8, 2021. Twitter Web App +7

 

 

‘Today, @khamenei_ir posted misinformation about coronavirus vaccine and his
tweet was swiftly removed after me and many activists flagged it. Alas,
@khamenei_ir continues spreading the same anti-vaccine propaganda in his Persian
account,

She continued: "You've suspended the account of @realDonaldTrump, but you've not
suspended the account of@khamenei_ir, who used the @Twitter platform to issue
death threats. He's imprisoned various twitter activists while banning Iranians from
freely accessing Twitter. Why?!

In December, Iran began the human test phase of its own vaccine and is expected to
dietribute the drug in the spring.

sountry has the worst virus outbreak in the Middle East, with roughly 1.2million
le infected with the virus. Some 56,000 people have died.

ADVERTISEMENT
nore:

rhides post about COVID-19 vacelne conspiracy theory on Iran supreme leader's account - CBS News

Share or comment on this article: Twitter hides tran lyatotlah's tweet on vaccine
conspiracy after permanently banning Trump

792

shares

Add comment

Tree Trimming Service Cost In San Jose May Surprise You
Tree Trimming and Removal Assistance | Search Ads

Sponsored Links

2020 Prices on Tree Trimming Services could be cheaper than you think
Tree Trimming Services | Search Ads

House Interior Painting Costs in San Jose Maybe Even More affordable than
before
interior Painting | Search Ads

Spensored Links

The Prices For Tree Trimming In San Jose Can Surprise You
Tree Trimming Services | Search Ads

b we love youl’ Victoria
Beckham marks her
future daughter-in-law
Nicola Peltz's 26th
birthday with sweet
selfie as David wishes
her an ‘amazing day"

b Strictiy’s Jamie Laing
raked in a staggering
£2million in ONE year
with his confectionary
company... which is
worth a massive
£Smillion

} Looking for an
affordable pair of
leggings? These pair
with built-in tummy
control are just £6.95 on
Amazon

PROMOTED

} BBC and ITV at war
over Bradley Watsh, the
‘new Bracie’-as TV star
spends 28 hours on
screen in 21 days

} TALK OF THE TOWN:
Return to vendor as
Lisa Marie Presley sells
her £3,5m East Sussex
mansion

>It could have been
very damaging’: Billie
Faiers says her ‘strong’
mother saved her and
sister Sam from their
biological father

} Joste Gibson QUITS
social media after
‘reading into all the
negativity’ online... after
revealing her weight-
loss pians

> 'My No.4 party was lit"
Little Mix's Jada
Thirlwail shares iook at
her glum isolation
celebration after Sweet
Melody made it to the
top of the charts

> Strletly's Oti Mabuse
debuts stunning new
pixie cut as she reveals
she Is restarting online
dance classes amid
third Covid lockdown

> Nikki Bella bares her
stomach to reveal
impressive progress on
her post-baby body...
just five months after
welcoming son Mattea

> Bella Thorne and
boyfriend Benjamin
Mascolo set sail ona
luxury yacht in Talum

 

 

+99
anneces (OP
Share

1/9/2021, 6:40 PM
Democratic-Socialist Alexandria Ocasio-Cortez, “Communism Is Good...

1 of 6

Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 30 of 52

 

RAY HARVEY

 

Ray 6 Comments

 

Democratic-Socialist Alexandria Ocasio-
Cortez, “Communism Is Good,” & Why
California Cities Are Becoming Unaffordable

 

& Olivia Kath! Smith @ oid iyi
As a DSA chapter co chair [just wanna set th
record straight for a minute: commiunisan is

goad

w oun 96OC8600.€

. 2
atest 2

& Aiahael O itanne -

Democratic Socialists of America Leaders
Endorse Communism in Tweets

 

That tweet was recent.

I know of a few hundred milfion people who'd probably be willing to debate the statement —
except they're in prison or were already murdered,

(Hapoy Birthday, arl Marx!)

Democratic-Socialist Alexandria Ocasio-Cortez (who cailed for tax cuts when she was running
her own business} famously wants “heaithcare, housing, and education for all,” and plans te fund
it by “raising taxes.”

Forget, for a moment, the fact that NO amount of taxation — not even 100 percent — could ever
actually provide all this, as many on her side corvecily noted. | have a more fundamental
question for her:

Do you know how a single pencil is made, Ms. Cortez? Do you know why pencils in America are
so abundant and inexpensive, and why (therefore) even tha poorest have easy access to them
— whereas in certain socialized countries, pencils are scarce and expensive?

it's an absurdly old and common tactic among government-lovers of all stripes to implement
state regulations which create deeper problems, and fo then blame the “free market’ for these
deeper problems which the government controls created in the first place, so that now deeper
controls can be demanded.

It’s so common, in fact, that it's cliche. But it doesn’t change the fact that it's government

https://rayharvey.org/index.php/201 3/08/democratic-socialist-alexandria...

1/9/2021, 8:16 PM
Democratic-Sociatist Alexandria Ocasio-Cortez, “Communism Is Good...

2 of 6

Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 31 of 52
https://rayharvey.org/index.php/201 8/08/democratic-socialist-alexandria...

intervention and violation of property that created the problems to begin with.

Like virtually all secialists, Alexandria Ocasio-Cortez doesn’t understand even rudimentary
economics -— but { have good news for her: “free” healthcare, housing, and education for alt
already exists in the United States — in fact, all throughout the United States — and | wonder if
she knows where,

Answer:

Indian Country — i.e. the Native American Indian Reservations — where healthcare and
education are 100 percent free, housing is fully provided by money that pours freely in, and food
as well is provided, Here also property is not private (a core feature of socialism, in any of its
variations) but instead is shared and held in trust by a benevolent bureaucracy which oversees
everything, and which grants more money to these places than to any other single place in the
United States.

Here the leading cause of death among young men is suicide.

These Utopias also have the highest rate of poverty among ANY racial group in the country —
more than twice the national average — and are often environmentaily dirty and unsanitary, all of
which is quite strange, when you think about it, considering their Utopian nature and the sheer
amounts of money they receive.

They also have the highest unemployment cates in the country, and perhaps there is a clue
there:

in 2046, the last year for which the census data is available, the average househeld income on
reservations was approximately 70 percent below the national average of $57,617. Just over 20
percent of those households earned less than $5,000 a year. More the 25 percent of the
reservation populations live below the official poverty level, compared with 13 percent of the
United States as a whole.

1 respecttully requesi all self-praclaimed Demccratic-Socialists, or anyone even remotely leaning
ihat way, spend some time in indian Country.

i also strongly recommend reading about the socialist roots af the Reservation System, which is
by any standard imaginable an unmitigated catastrophe.

Anent healthcare, I'd like to point out something else, as well.

Healthcare in America has long been over fifty percent socialized (here's how it all began). The
following charts, which are super easy to understand, show in no uncertain terms how medical
costs have risen astronomically #9 direct proportion fo third-party payment — and that includes
insurer pre-paid healthcare (which is NOT actual insurance, incidentally, and which is also a big
part of tha problem).

Here are five charts which show the very clear progression and correlation of rising healthcare
costs and socialized medicine in America:

1. Before Medicare and Medicaid Were enacted 14 1965, mest health spending In the U.S.
was out-of-pocket, meaning that health consumers were very sengitive to the costs of their
health care decisions.

 

Out-Of-Pocket Health Care Spending Plummets
Following Creation of Medicare/Medicaid

Pp ne ee cee ee ete a een ee nce cee ee re bee es etree BG
55%
son
45%
~ 40%
35%

40%

 

 

 

1/9/2021, 8:16 PM
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 32 of 52

 

Democratic-Socialist Alexandria Ocasio-Cortez, “Communism Is Good,... https://rayharvey.org/index. php/2018/08/democratic-socialist-alexandtia...

aan

- 2058

    

hey, 15%

‘ + > . — 10%
1966 1976 1sB0 1990 2000 2016

 

 

Source: Qutof pocket health care expenditures and federai/stete healllt expenditucesasa percentage of total U5.
persoral health expenditures {Centers for Medicare and Medicaid Services)

Vertical dated Hae fadiontes creation afttedicaresMedicaid fa 1963

I

 

2, After Medicare and Medicaid were enacted, health care spending In the ULS, skyrocketed.

 

 

     
  
   
      

 

But Reduction In Out-Of-Pocket Expenses Fails to Curb |
Explosive Growth of Health Care Costs
cece ree ern cannes nome eens beeen twee ne Poo $3,500
t
1
or - - wane bear a pee . $2,008
i Total U5. Personal Health
i Capenditures
ape pee eee eee te eee sete v= $4500,
i
i .
: ' $3,000 |
'
' dite Picked Spend g ne
od ent mg Nae Et a $0
4960 1970 1980 1990 2000 2010 :
Source: Qutof packet hesith care expenditures ard tatal personal health expenditures in billions of currentdoliars }
{Centers for Medicere and Medicaid Services} i
vertical dotted tine inflegtes creation of Medicare/Medicaid in £965

 

 

 

 

3, Private i and Medicare/Medicaid/GHIP bastcally replaced out-of-packet
spending, a new dynamic which Insulated the consumers of health care fram the actual cost
of health care, Unsurprisingly, this dynamic resulted in rapid cost growth.

 

ee ee _—. —. ——

Consumer Insulation From Costs May Actually
Have Led Directly to Higher Health Care Costs
og eadagn totam coi Sp cme Sea

  

$3,000

 

Madicare/Medicatd/CHar

$2,500

 

- $2,000
+++ $4500

wer ccteeeee +. $4,008

  

ween sce cree snecees $500

  

meevene eee teen one ee BO
1565 2014

Sgutte: inflatian-cdjusted ger capita patsanal heazth expenditutesiar annuat out-of pocketexpensss, private healt
Insutance, and Medicate/imedicadfCMe, Ln 201 dallers (centers for Medicare and Meaicald Servkes, Soclel Security
Administration, Bureau af Erenomic Analysis, suthor's calculatians)

 

 

 

 

 

 

4, At the same time, Americans began to five longer and longer.

Meanwhile, Life Expectancy Has Dramaticatly

 

| Increased...

 

3 0f 6 1/9/2021, 8:16 PM
Democratic-Socialist Alexandria Ocasio-Cortez, “Communism Is Good,...

4 of 6

Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 33 of 52
https://rayharvey.org/index.php/2018/08/democratic-socialist-alexandria...

 

2950 1970 2980 £999 2ona 2010

i Source: Averege fife sxpectarcyat bith, In years (Social Securty Administration}

 

5, And ench extra year appears to cost ever more than the previous one. in 204t, for
example, each day of additional Ife expectancy compared to 2010 cost $1.6 billlon.

 

. Leading to Higher and Higher Health Care Costs

   

' intlation-adjusted cost, Inillions ofduitais,ef = 7 S28 Billion 53560
! aifd]tlonal day of lifa expectancy
1 Sena ee ee nT ee gogo c eer ee tee eee eee eee ee $3,800
'
' $2,500
i

oy $2,000
i

£500

i $85
1 ee 5
i $548 eaiillon 51008
etre A gsa0

 

, mga
1965 AT 2055 1995 2005

Soprce: Tota} Iflaan-adjusied cost, in mlllons oF 2011 dollars, of nach additocat fay of life expectancy, which Is
equalic the anqusl change iq total personad health care ewpenditures divided by anqual change intife expectancy
mrensuredin days (Centers for Medicare and Madicetd Services, Social Security Adrrinistration, Zureau at Econaric
Anstysis, author's calculations)

Virtical dotted Kae indieutes ereotion of Medicore/Medimaid in 1955

 

 

 

The same sort of principle is at work in, for instance, many places in California, and it’s why
socialization has made housing unaffordable to all but the very wealthy.

How Big-Government Housing Policies Made San Francisco Unaffordable for Ail but the Rich:

Despite the insistence that they're all about helping the disadvantaged, progressive policy has the
actual effect of creating a place where only the rich can afford fo live....

“Despite the fact that many of the homes and apartments are smail and located close logether,
San Francisco now has the highest rent in the world,” wrole Rachel Alexander in Townhall. “The
average monthly rent is $3,500. A median-priced home sells for $1.5 million, but only a paltry 12
percenf of residents can afford this.”

Why ts Housing so Expensive?

Read the the full answer here (it's pretty short).

Read also why California's once-beautiful cilies are becoming uniivable (also short}.

NBC Bay Area © volte o

San Francisco Mayor London Breed believes
homeless advocacy groups that receive
funding fram the city need to better educate
the homeless to “clean up after themselves.”

 

1/9/2021, 8:16 PM
| Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 34 of 52
Democratic-Socialist Alexandria Ocasio-Cortez, “Communism Is Good,... https://rayharvey.org/index.php/2018/08/demooratic-socialist-alexandria...
SF Mayor: "There's More FECES ... Than ive var Seen’

Say Frandiaed Mayet London Steed televes Meme ess ahicacy gaups inal meee
funding from ine tay AdSd io Deer ECLLate “he hosreiess to cléan up after [hemse

 

 

Conversely — and this is important — over the past two or so decades, U.S. medical prices nave
risen at approximately 5 percent every year, whereas prices for Lasik an other cosmetic surgery,
which are not covered by a third-party payment system, have fallen.

You may see the unequivocal data from the American Society for Aesthetic Plastic Surgery here
and hare. Fhis is some of what yau'll find:

1. For the top len most popular cosmetic procedures displayed above for last year, none of them
has increased in price since 1998 more than the 47.2% increase in overall consumer prices,
meaning that the real, inflation-adjusted price of all ten of those procedures has fallen over the
last 18 years.

2. For fhe three most popular procedures in 2016 (botox, laser hair removal, and chemical
peel?—?all nonsurgical cosmetic procedures}, the nominal price for each has actuaily fallen since
1998 by large double-digit percentage declines of -11.3%, -21.7% and -34.8% respectively.

That is, the prices for those procedures have fallen in price since 1998 measured in current
dollars, even before making any adjustments for inflation. Note also that fhe demand for those
three procedures has increased dramatically, especially bolox procedures (29-time increase
since 7998) and laser hair removal (9.5-time increase).

3. The two most popular surgical cosmetic procedures last year were liposuction and breast
augmentation, which have increased in current dollar prices by 30.6% and 26.2% respectively
since 1998. Both of those average price increases were less than the 47.2% increase in
consumer prices over the last 18 years, meaning that the real, inflation-adjusted prices for
liposuction and breast augmentation procedures have faifen since 1998,

4. The average price increase between 1998 and 2016 for the 20 cosmetic procedures displayed
above was 32%, which is less than the 47.2% increase in consumer prices in general. Of the 20
procedures above, 14 increased in price by less than overall inflation (and therefore decreased
in real terms) and only six increased in price by more than inflation.

And most importantly, none of the 20 cosmatic procedures in the table above have increased in
price by anywhere close to the 100. 5% increase in the price of medical care services or the
176.7% increase in hospital services since 1998.

{Link}

Here is another chaz that shows the rising costs of healthcare since 1970 as America has
increasingly moved to third-party payment.

i know that socialism, whether democratic or otherwise, is trendy. | know it's hip. | know it's all
ihe rage.

But { know also that it won't work. | know that it cannot work: it is impossible mathematically, it's
doomed to faii because of the calculation problem, among other things. But even more:

Nobody -— no matter how supposedly charismatic the politician, no matter how big the bureau
(Obama and Clinton ICEd as many people as durabfuck Donald, and not even the extremely
fiberal ACLU really denies it} — nobody has the right to the life or property of another.

Life, freedom, the sanctity of the individual, independent thought --- these are timeless.
They are beyond trendy and hip and faddish — because they are right and they are true.

And once you concede that principle — which virtually everybody, right, left, or middie has — you
can never again propery defend the sanctity of your person and property — ie. laissez-faire and
individual rights.

5 of 6 1/9/2021, 8:16 PM
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 35 of 52

Democratic-Socialist Alexandria Ocasio-Cortez, “Communism Is Good... https://rayharvey.org/index.php/2018/08/democratic-socialist-alexandria...

5 Comments , Gomments = Trackbacks
Leave A Response
Name*
” Email*
Website
* Denotes Required Field

Submit Comment

Powered by OptirnizePress 2.0

6 of 6 1/9/2021, 8:16 PM
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 36 of 52

Twitch I$ Having a Political Renaissance | WIRED https://www. wired.com/story/politicians-twitch-voters-georgia-election/

Get Unlimited Wired Access SUBSCRIBE

IMAD KHAN CULTURE 91,.85.2821 87:88 AM

Twitch Is Having a Political Renaissance

Candidates and organizers are flocking to the platform, with the hope of
reaching voters who would normally be disengaged.

 

ILLUSTRATION: SAM WHITNEY; GETTY IMAGES

Lof9 1/9/2021, 7:50 PM
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 37 of 52

Twitch Is Having a Political Renaissance | WIRED fittps://www.wired.com/story/politicians-twitch- voters-georgia-election/

20f9

LEADING UP TO the 2020 general election, US representative Alexandria Ocasio-Cortez
hosted a stream on Twitch, the game streaming platform owned by Amazon. AOC, along
with Representative Ilhan Omar, decided to play Among Us, a whodunnit-style round of
intrigue and finger-pointing similar to the party game Mafia or Werewolf. Joining her were
some of the platform's biggest personalities, including popular streamers like Imane
“Pokimane” Anys and Benjamin “DrLupo” Lupo, all there in an effort to drive people to

[WillVote.com before the general election.

At the end of the stream, AOC was able to pull in 430,000 concurrent viewers on her

‘channel alone, making it the third-largest in Twitch history. The VOD sits at 5.6 million

views, with millions more on YouTube. Coupled with other streamers that were streaming
to their audiences, it’s likely AOC’s Among Us stream was one of the largest, if not the
largest, event in Twitch history. In an interview with Jake Tapper on CNN’s State of the
Union, AOC claimed that her stream ended up being the largest driver to [WillVote.com

ever.

 

It’s no surprise that AOC returned to Twitch in late November to help raise $200,000 for
charity.

1/9/2021, 7:50 PM

 
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 38 of 52

Twitch lg Having a Political Renaissance | WIRED hitps:/Awww.wited.comy/story/politicians-twitch-voters-georgia-election/

3 of 9

Alexandria Ocasio-Cortez =>
@AOC

 

We did it!

$200k raised in one livestream (on a whim!) for eviction
defense, food pantries, and more.

This is going to make such a difference for those who need it
most right now.

Thank you all

_ Alexandria Ocasio- -Cortez=? @AOC
Replying to @AOC

Today !'m using the stream to fundraise for local food pantries, eviction
defense legal aid, & community support organizations.

So many people are having a hard time in this crisis. If you're able, you can
help direct aid here efforts here:

_ secure. actblue, ye.com/donate/novcher--

9:55 PM - Nov 27, 2020 Gi)

©) 150K © 11.4K people are Tweeting about this

“Politicians can learn a lot from AOC's strategy, if I can even call it that. Just be yourself,”
said Mychal “trihex” Jefferson, a streamer and speedrunner with 435,000 followers in an
email exchange with WIRED. “The biggest strength of Twitch is the spontaneity of live
engagement. Doing an over-polished rehearsed speech or whatever is totally missing the

strength of livesireaming.”

Nse Ufot’s New Georgia Project, referred to as NGP, also put on a 12-hour stream on the day

of the general election titled Twitch the Vote. It brought together rappers such as Curren$y

 

and Dave East, as well as esports pros like Mavs Gaming’s Artreyo “Dimez” Boyd and Panda

Global's Eric “ESAM” Lew. While NGP’s stream didn’t have the same hype and pomp of

1/9/2021, 7:50 PM

 
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 39 of 52

Twitch Is Having a Political Renaissance | WIRED https:ltvrww.wired.com/story/politicians-twitch-voters-georpia-election!

 

AOC’s, it did reach a maximum concurrent view count of 18,240 and saw 669,648 views
overall, impressive for a brand-new broadcast. Given the demographic breakdown of

Twitch, this hard-to-reach voting bloc will be critical for Democrats moving forward.

   

Sign Up Today

+ Tor our Lahore

features.

Sign up for our Games newsletter and never miss our latest gaming tips, reviews, and

 

 

At the moment, Twitch is the 16th-most visited website in the US, ahead of sites like Etsy

and Walmart. It has an average of 2.1 million people watching streams at any given time

 

with 81.5 percent of its user base being male and a majority of those, 55 percent, being

JCICei) Us ihe he

between the ages of 18-34.

It’s why the 2008 and 2012 Obama campaigns directly targeted gamers, buying up in-game

oyVis ———————e eee

ads in titles like Burnout Paradise and 18 other games through Xbox Live. And in 2016 the

 

Obama administration held an esports tournament to raise awareness for the Affordable

Aadlot ees

Care Act.

4o0f9 1/9/2021, 7:50 P
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 40 of 52

Twitch is Having a Political Renaissance | WIRED https://www.wited.com/story/potiticians-twitch-voters-georgia-election/

5 of 9

News of the future, now. News of the future, now.
Get WIRED for as low as $5.

Subscribe Now

“The gap between TV and digital is narrowing each election cycle, and as campaigns
become closer and targeting particular groups more important, we should see more activity
in digital,” said Audrey Haynes, a professor of political science at the School of Public and

International Affairs at the University of Georgia, in an email exchange with WIRED.

In political advertising, digital is often referred to as the realm outside of TV and old-school
leaflet canvassing. This could include Google and Facebook ads, YouTube videos, Instagram

or TikTok posts, and even memes.

According to Haynes, while a majority of political ad dollars still go to television, internet
advertising continues to grow, taking up 18 percent of total ad spending in 2020. Television
has a wide reach, but it cannot microtarget as effectively. That’s where online ads can fill in

those gaps.

Haynes explained that you have to engage voters where they are, and depending on the
demographics you're targeting, Facebook isn’t your best option. “If those are voters you
need to mobilize, you need to make sure you develop a message and strategy to
communicate that message where they are at and in a way that is not likely to generate a

backlash. It takes creativity, but it can be done.”

To ensure that NGP was reaching gamers in an authentic way during its general election
stream, it brought on Malik Forté. While Forte most often hosts gaming and esports events
and is well known for previously being a banner host and analyst for the Overwatch

League, he found himself being both presenter and educator.

“It got to the point where I found myself explaining the electoral college to people multiple

times throughout the stream, just so they could understand how the system works,” Forte

1/9/2021, 7:50 PM
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 41 of 52

‘Twitch ls Having a Political Renaissance ; WIRED https://www.wired.com/story/politicians-twitch-voters-georgia-clection/

60f9

told us.

Beyond the occasional trolls, Forte did find people who were genuinely curious and
interested in learning more about the electoral process—though he found himself having to

defend an electoral system that can leave many in non-batileground states feeling unheard.

“Folks who consume gaming content, we tend to see through a lot of the smoke and
mirrors, like advertisements and influencers tend to throw in our faces on the regular,” said
Forté. “So I think it's really important to just take all that down, take all the smoke and
mirrors away, and create a transparent conversation around civic engagement and around

politics in general.”

But Twitch is changing rapidly. It now hosts not just video game streams and esports
tournaments but also more general broadcasts, from Bob Ross marathons to regular chat
sessions. In fact, the Just Chatting category is now the largest on the site, and the one

growing most rapidly.

“The site has switched from gameplay to more of a reactionary manner of content,” said
Jefferson. He believes this type of content is more conducive to VOD, allowings clips to rack
up views on YouTube or Reddit. jefferson went on to Say, “Hearing someone who is
relatable (streamers) provide insight into all this is a welcoming lure that is dominating the

meta.”

This was most evidenced by Hasan Piker, a liberal political commentator turned streamer
(also present on AOC’s Twitch stream), who ran a nearly nonstop election week broadcast.
Piker spent 80 hours streaming various election results, and at one point reached a peak
viewership of 230,000 viewers. In the days after the election, he would consistently see

over 100,000 concurrents.

The goal here for Ufot, Stacey Abrams’ Fair Fight, and other grassroots efforts around the
country is to turn young nonvoters into “supervoters.” According to Cambridge University,
elections that can drive high turnout among young adults will leave a footprint for
subsequent ones, Getting voters engaged as soon as they turn 18 could mean a lifetime of

reliable votes.

1/9/2021, 7:50 PM

 
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 42 of 52

Twitch is Having a Political Renaissance | WIRED hitps://www.wited.com/story/politicians-twitch-voters-georgia-election!

Fof9

“I thought this was going to be a season that we were going to have to organize around
voter fatigue, and just people being over the election,” said Ufot, in an interview with
WIRED. “What we're seeing is determination, and more resolve, particularly from young

voters and first-time voters.”

 

After a record turnout of young voters in Georgia during the general election on November

3, that determination is probably why polls for the January 5, 2021, runoff election show the

 

two democratic challengers, Jon Ossoff and Raphael Warnock, slightly ahead of the

Republican incumbents they’re running against.

This time around NGP will not be putting together a Twitch stream before the runoff
election. With the race being limited to Georgia, it could be that there’s less interest from
the larger Twitch audience. NGP is, however, continuing its suite of online advertising on
both Facebook and TikTok, hand-written mailers, and old-fashioned block walks to push
as many voters to the polls as possible—even as the state shuts down early voting locations

or aims to disenfranchise voters last minute.

UlSstDiialiiiiioy ee

Still, putting together a stream and trying to recreate what AOC did might not be as doable
with other politicians. If NGP had gotten Ossoff, Warnock, or whoever else, it would have
required having a politician drop the performative aspect of politics and be as they are with

friends.

“A majority of politicians would be terrified to be in a live environment that can only be
rehearsed or polished so much,” said Jefferson. “A similar take would be the Bernie Sanders
streams from late 2019. Everyone was excited, until they realized it was just Bernie's team

delivering generic messages, a5 opposed to engaging in a ‘Twitch town hall.”

If there is to be a second upset in Georgia, Democratic leadership can only conclude that
it’s time to try a different game plan, one led by grassroots organizers with a robust digital
strategy and relatable politicians willing to be fun and make gaffes. Because for Ufot,a

reimagining is the only path to victory.

“The old playbook says that black people don't vote, that young people are unreliable. So

the idea is, if we're going to change the culture of voting, we need to do culture work. And

1/9/2021, 7:50 PN

 

 

 
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 43 of 52

‘Twitch Is Having a Political Renaissance | WIRED https://www.wired.com/story/politicians-twitch-voters-georgia-election!

 

gaming is an important culture for Gen Z and millennials.”

More Great WIRED Stories

® (4) Want the latest on tech, science, and more? Sign up for our newsletters!

Get rich selling used fashion online—or cry y trying

The “healthy building” surge will outlast the pandemic

The Future of Work: ‘ars longa’ by Tade Thompson

 

 

A new field guide for Earth’s wild microbes

 

Biden needs a VP of engineering, not a CTO

 

 

e g& WIRED Games: Get the latest tips. reviews, and more

 

e f§ Torn between the latest phones? Never fear—check out our iPhone buying guide

and favorite Android phones

 

 

Ly arof WIRED for cose sc

Stories to help you understand the future

8 of 9 1/9/2021, 7:50 Ph
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 44 of 52

 

Twitch ts Having a Political Renaissance | WIRED https://www.wired.com/story/politicians-twitch-voters-georgia-election/

 

Questlove Answers the Web's Most Searched Questions
Questlove Answers the Web's Most Searched Questions
Questlove answers the internet's most searched questions about himself. What's Questlove's real name?

What's in his hair? Where does Questlove buy cheesecake? What kind of drums does he play?
Questlove answers all these questions and much more. SOUL releases November 20 to Disney+

TOPICS Vi0EO GAMES GAMING CULTURE TWITCH POLITICS

9 of 9 1/9/2021, 7:50 PI
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 45 of 52

https://www.theverge.com/2020/ 10/20/21525740/alexandria-ocasio-corte...

Watch AOC play Among Us live on Twitch with HasanAbi and Pokimane...

- THEVERGE

Support Vox's journalism.

Explaining the best w
to do good has never |

TEEH CREATORS TWiTCH

Watch AOC play Among Us live on
Twitch with HasanAbi and

Pokimane

Twitch is good, actually
By Bijan Stephen | Oct 20, 2020, 5:53pm EDT

 

{of4 1/9/2021, 7:53 Pi
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 46 of 52

Watch AOC play Among Us live on Twitch with HasanAbi and Pokimane... https://www.theverge.com/2020/10/20/2 1525740/alexandria-ocasio-corte...

age
Photo by Gotham/GC Images

i. ee = aS

   

A day after lighting up the internet by announcing she’d joined Twitch and was looking

 

for streamers to play the breakout hit Among Us with, New York congressional
Representative Alexandria Ocasio-Cortez is playing Among Us with Hasan
“HasanAbi” Piker and Imane “Pokimane” Anys, two of the biggest personalities on
Twitch.

The stream already had 240,000 concurrent viewers before they started playing.

Piker is a popular progressive streamer, formerly of The Young Turks. (if you've tried
to watch a political debate on Twitch this year, you've probably seen his stream.)
Anys, on the other hand, is less explicitly political but is one of the most famous
people on Twitch, with 6 million followers on the site.

Alexandria Ocasio-Cortez “>
@AOC

Join me, @pokimanelol, @hasanthehun, & more on Twitch
TONIGHT as we help folks make a voting plan at iwillvote.com
and officially declare orange sus on Among Us

— Tune in 9pm tonight at twitch.com/aoc

NowThis 23 @nowthisnews .
Rep. @AOCT is going to play ‘Among Us’ live on Twitch to encourage voting ~
go.nowth.is/3jhrmhc

1:46 PM - Oct 20, 2020 @

©) 1104K © 16.3K people are Tweeting about this

The idea for the AOC Among Us stream is, naturally, to get out the vote — if you're
reading this and haven't made a plan to go vote, do that! — and it promises to be
quite a time. You can catch AOC live on Twitch at 9PM ET.

2o0f4 1/9/2021, 7:53 Ph

 
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 47 of 52

Watch AOC play Among Us live on Twitch with HasanAbi and Pokimane... https://Avww.theverge.com/2020/ L0/20/21525740/alexandtia-ocasio-core..

 

in other, presumably unrelated news, Rep. Ilhan Omar of Minnesota joined Twitch
today. Her profile pic, naturally, is her as a Gundam pilot. The internet rules.

 

ihan Omar <2
@lihanMN

2:31 PM: Sep 22, 2020 Gi)

©) 40x © 53K people are Tweeting about this

AOC and Omar are only the latest two politicians to join Twitch — Bernie Sanders
started broadcasting to the site the night of the first Democratic debate for the 2020
election, and Donald Trump's campaign also maintains a presence on the site. Let's
hope this isn’t the only time AOC decides to grace Twitch with her presence.

3 of 4 1/9/2021, 7:53 Ph
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 48 of 52

Watch AOC play Among Us live on Twitch with HasanAbi and Pokimane... tips://www.theverge.com/2020/ 10/20/21525740/alexandria-ocasio-cotte...

 

4of4 1/9/2021, 7:53 PI
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 49 of 52

Streamer, Hasan says America "deserved" 9/11 | Dot Esports https://dotesports.com/streaming/news/streamer-hasan-says-america-des...

 

= f Q = Godd-Free Login

Aug 21, 2019 9:58 am STREAMING

Streamer Hasan says
America “deserved” 9/1]

"Like we totally brought it upon ourselves dude, holy shit."

Will Strickland

 

Screengrab via Twitch.tw/hasanabi

| VALORANT New Agent Yoru Abilities Spotligh..

Twitch streamer and The Young Turks Ne

8 nearer A PR

“HasanAbi” Piker sparked controversy ot

 

 

lof4 1/9/2021, 7:55 PM
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 50 of 52

 

Streamer Hasan says America "deserved" 9/11 | Dot Esports https://dotesports.com/streaming/news/streamer-hasan-says-america-des..

America “deserved 9/11.”

Hasan was reacting to Joe Rogan’s recent podcast episode
interviewing Rep. Dan Crenshaw of Texas. Crenshaw, a
military veteran, was defending the U.S’s practice of having
military bases in more than 100 countries, a point that Hasan

took great issue with.

“This is so insane. America deserved 9/11, dude. Fuck it, ’'m

saying it,” he said.

VALORANT New Agent Yoru Abilities Spotligh...

of 4 1/9/2021, 7:55 PM
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 51 of 52

Streamer Hasan says America "deserved" 9/11 | Dot Esports https://dotesports.com/streaming/news/streamer-hasan-says-america-des...

30f4

 

“Like we totally brought it upon ourselves dude, holy shit. We
did, we fucking did. {...} Look at the way that this dipshit is

running his fucking mouth, justifying genocide right now,”

Hasan said, alluding to civilian casualties in the Middle East.

Hasan continued by questioning why anyone would consider
what he was saying to be controversial and pointed to the fact
that the U.S. is stili a military and business ally of Saudi Arabia

as evidence of flawed foreign policy.

The 9/11 Congressional Report included: J, ogant New Agent Yoru Abilities Spotligh..
members of the Saudi Arabian royal fam:

funding and organizing the attacks.

Later in the stream, when a viewer point:
the clip of him saying America brought tl

itself was on the front page of r/Livestrea

1/9/2021, 7:55 PM
Case 5:21-cv-00277-VKD Document 1-1 Filed 01/12/21 Page 52 of 52

Streamer Hasan says America "deserved" 9/11 | Dot Esports hittps://dotesports.com/streaming/news/streamer-hasan-says-america-des...

he would likely be getting a ban from Twitch.

According to Section 9 Article I of the Twitch Terms of Service
(ToS), any content that is, among other things, “harassing,
threatening, abusive, inflammatory, or otherwise

objectionable,” is not permitted.

Twitch’s ToS for streamer conduct is likely vague on purpose
to give the company wiggle room for dealing with content
they don’t want on their platform. Hasan’s comments may
prove to be a pseudo-litmus test for how Twitch handles

provocative political takes.

© 2020 Dot Esports
Do Not Seli My Personal Information

If Twitch does move to punish Hasan, it seems they would

have to do the same to Destiny for cosigning the opinion.

At time of writing, neither streamer has been suspended by

Twitch.

VALORANT New Agent Yoru Abilities Spotiigh...

}

 

4of4 1/9/2021, 7:55 PM
